               Case 5:18-cr-00258-EJD Document 748 Filed 02/26/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   VANESSA BAEHR-JONES (CABN 281715)
 5 Assistant United States Attorney

 6           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 7           Telephone: (408) 535-5061
             Fax: (408) 535-5066
 8           Vanessa.Baehr-Jones@usdoj.gov

 9 Attorneys for United States of America
10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                           SAN JOSE DIVISION

13

14   UNITED STATES OF AMERICA,                       ) No. 18-CR-00258 EJD
                                                     )
15           Plaintiff,                              ) NOTICE OF WITHDRAWAL OF COUNSEL
                                                     )
16      v.                                           )
                                                     )
17   ELIZABETH HOLMES, et al.,                       )
                                                     )
18           Defendants.                             )
                                                     )
19

20           The United States Attorney’s Office hereby files this Notice of Withdrawal of Counsel to advise
21 the Court that Assistant United States Attorney Vanessa Baehr-Jones will no longer be representing the

22 //

23 //

24

25

26

27

28
     NOTICE OF WITHDRAWAL OF COUNSEL                 1                                            v. 11/1/2018
     18-CR-00258 EJD
             Case 5:18-cr-00258-EJD Document 748 Filed 02/26/21 Page 2 of 2




 1 United States in the above-captioned matter. Please remove AUSA Baehr-Jones from the list of persons

 2 to be noticed.

 3 DATED: February 26, 2021                                  Respectfully submitted,

 4                                                           STEPHANIE HINDS
                                                             Attorney for the United States,
 5
                                                             Acting Under Authority Conferred
 6                                                           By 28 U.S.C. § 515

 7                                                           /s/ Vanessa Baehr-Jones
                                                             ________________________
 8                                                           VANESSA BAEHR-JONES
                                                             Assistant United States Attorney
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF WITHDRAWAL OF COUNSEL             2                                              v. 11/1/2018
     18-CR-00258 EJD
